COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN RE: HALLMARK COUNTY                          §               No. 08-16-00175-CV
 MUTUAL INSURANCE COMPANY,
                                                 §         AN ORIGINAL PROCEEDING
                      Relator.
                                                 §                 IN MANDAMUS

                                                 §

                                               §
                                             ORDER

       The Court has this day considered the Relator’s emergency motion for temporary relief

filed pursuant to TEX.R.APP.P. 52.10 and concludes the motion should be GRANTED.

Accordingly, the trial court’s order entered on July 21, 2016 in cause number 2014-DCV2416,

styled Hallmark County Mutual Insurance Company v. Catalina Hernandez, Individually and

d/b/a Arca Trucking Services, LLC and Arca Trucking Services, LLC, granting the Real Parties

in Interest’s motion to compel, is stayed. More specifically, the discovery order is stayed insofar

as it compels the production of documents relating to:

       (1) the intervention Relator filed;

       (2) any contacts Relator had with Steven R. Hudgins, the attorney

       for Relator who filed the intervention;

       (3) the claim file for the intervention; and

       (4) other lawsuits in the last ten years that have been filed against

                                                 1
       Relator regarding denial of coverage or the denial of a defense.

Further, the trial court’s order compelling deposition testimony from Relator’s corporate

representative regarding these documents and topics is also stayed. This stay will remain in

effect pending resolution of this original proceeding or further order of this Court.

       IT IS SO ORDERED this 18th day of August, 2016.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                                 2